Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on August 16, 2021. Claims 1-20 were pending in the Application. Claims 1, 10-11, 15, and 19-20 are amended. No new claims have been added. Claim 7 has been canceled. Claims 1 and 11 are the independent claims, the remaining claims depend, directly or indirectly, on Claims 1 and 11. Thus Claims 1- 6, and 8-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive and/or moot. This action is made FINAL.

Response to Arguments


















In the context of 35 U.S.C. § 112(a), as for paragraphs 4-5 of the Non-Final Rejection Office Action dated May 20, 2021, Examiner hereby withdraws the rejections of 35 U.S.C. § 112(a), paragraphs 4-5 of the Non-Final Rejection Office Action dated May 20, 2021, as Applicant argument is persuasive in that Figure 4 demonstrates a pop-up notification.
In the context of 35 U.S.C. § 112(a), as for paragraph 6 of the Non-Final Rejection Office Action dated May 20, 2021, Applicant respectfully disagrees. Applicant submits “that the recited steps are sufficient to support the claim and inform those of ordinary skill in the art of how to make and use the recited invention. 
Applicant also submits that “First, the MPEP is clear that as to originally filed claims, "[t]here is a presumption that an adequate written description of the claimed invention is present when the application is filed." MPEP §2163 (citing In re Wertheim, 541 F.2d 257,263, 191 
Applicant finally submits that “the innovation lies in the described system/method, not in the specific software code to implement that system/method. The MPEP is clear on this point, stating that "a patent need not teach, and preferably omits, what is well known in the art." §2164.01. Applicant need not specifically describe how BLE works in the recited claim element because that is well known in the art. The same is true of the other elements noted by the Office. Once faced with the claim element, one of ordinary skill in the art could code the claim limitation such that it performs within the claimed system. Applicant is not required under the case law, or the MPEP, to define specific algorithms for the recited claim elements, and doing so could unnecessarily limit the scope of the claim. Accordingly, one of ordinary skill in the art would not be subject to undue experimentation in order to make and use the claimed embodiment.”
Examiner notes that MPEP § 2161.01 (I) states “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task."”
MPEP § 2161.01 (I) further recites “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. § 112(a)  or pre-AIA  35 U.S.C. § 112, first paragraph, for lack of written description must be made.”
Examiner is not persuaded to withdraw the rejections of 35 U.S.C. § 112(a) for paragraph 6 of the Non-Final Rejection Office Action dated May 20, 2021, based on Applicant arguments. However, as the Applicant has amended to show the hardware and/or software for each functional limitation in the method claim 11, Examiner hereby withdraws the rejections under 35 U.S.C. § 112(a) for paragraph 6 of the Non-Final Rejection Office Action dated May 20, 2021.
In the context of 35 U.S.C. § 112(b), Applicant arguments are persuasive for paragraphs 7.a. and 7.b. of the Non-Final Rejection Office Action dated May 20, 2021, Examiner hereby withdraws the rejections of 35 U.S.C. § 112(b) in paragraph 7.a. and 7.b. of the Non-Final Rejection Office Action dated May 20, 2021. As the Applicant has canceled claim 7, the rejection under 35 U.S.C. § 112(b) in paragraph 7.c. of the Non-Final Rejection Office Action dated May 20, 2021, is rendered moot and is hereby withdrawn.
In the context of 35 U.S.C. § 103, Applicant submits that Applicant previously provided a fulsome argument regarding deficiencies in the cited references. That argument is incorporated by reference herein. Regardless of these deficiencies, Applicant has made significant amendments to claim 1 in an effort to advance prosecution. Applicant further submits that regardless of what the Office alleges the cited references disclose, those references do not disclose Applicant's amended claim, either alone or in combination, for the limitation “requesting, via the application, one or more card instruments from the digital wallet application that are eligible for interaction with the identified specific A TM;”
As US Patent No. 11010737 B1 to Hill is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis below) for claim 1, and similarly for claim 11, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, and similarly for claim 11, are not patentable. Claim 1, and similarly for claim 11, stand rejected under 35 U.S.C § 103 in the analysis below, and is therefore, not patentable in view of Hill, with FIG. 2 and 3, and [Column 11, lines 38-45] and [Column 12, lines 23-31] now applying to the applicable newly amended sections for claim 1, and similarly for claim 11.
In the context of 35 U.S.C. § 103, Applicant submits that Applicant previously provided a fulsome argument regarding deficiencies in the cited references. That argument is incorporated by reference herein. Regardless of these deficiencies, Applicant has made significant amendments to claim 1 in an effort to advance prosecution. Applicant further submits that regardless of what the Office alleges the cited references disclose, those references do not disclose Applicant's amended claim, either alone or in combination, for the limitation “determining one or more preferred card instruments from the one or more card instruments from the digital wallet application that are eligible for interaction with the identified specific ATM, the preference based on one or more of a location, the identified specific A TM, and historical use data;”
As US Patent No. 11010737 B1 to Hill is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis below) for claim 1, and similarly for claim 11, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, and similarly for claim 11, are not patentable. Claim 1, and similarly for claim 11, stand rejected under 35 U.S.C § 103 in the analysis below, and is therefore, not patentable in view of Hill, with FIG. 3, and [Column 12, lines 56-67], [Column 13, lines 1-13], and [Column 9, lines 23-30] now applying to the applicable newly amended sections for claim 1, and similarly for claim 11.
In the context of 35 U.S.C. § 103, Applicant submits that Applicant previously provided a fulsome argument regarding deficiencies in the cited references. That argument is incorporated by reference herein. Regardless of these deficiencies, Applicant has made significant amendments to claim 1 in an effort to advance prosecution. Applicant further submits that regardless of what the Office alleges the cited references disclose, those references do not disclose Applicant's amended claim, either alone or in combination, for the limitation “receiving at least one card token and related information for one or more card instrument from the digital wallet application that is eligible to interact with the identified specific ATM;”
As US Patent No. 11010737 B1 to Hill is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis below) for claim 1, and similarly for claim 11, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, and similarly for claim 11, are not patentable. Claim 1, and similarly for claim 11, stand rejected under 35 U.S.C § 103 in the analysis below, and is therefore, not patentable in view of Hill, with FIG. 2 and 3, and [Column 3, lines 2-22] now applying to the applicable newly amended sections for claim 1, and similarly for claim 11.
In the context of 35 U.S.C. § 103, Applicant submits that Applicant previously provided a fulsome argument regarding deficiencies in the cited references. That argument is incorporated by reference herein. Regardless of these deficiencies, Applicant has made significant amendments to claim 1 in an effort to advance prosecution. Applicant further submits that regardless of what the Office alleges the cited references disclose, those references do not disclose Applicant's amended claim, either alone or in combination, for the limitation “activating of the at least one card token for interaction with the ATM, wherein the activation includes authentication of the customer, and the authentication rigor is varied based on one or more of the customer's interaction history with the identified specific ATM as well as a geographic location of the identified specific ATM relative to a geographically defined home zone and a geographically defined work zone.”
As US Patent No. 11010737 B1 to Hill is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis below) for claim 1, and similarly for claim 11, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1, and similarly for claim 11, are not patentable. Claim 1, and similarly for claim 11, stand rejected under 35 U.S.C § 103 in the analysis below, and is therefore, not patentable in view of Hill, with FIG. 2 and 3, and [Column 6, lines 39-52], [Column 7, lines 35-41], and [Column 8, lines 56-67 and Column 9, lines 1-9] now applying to the applicable newly amended sections for claim 1, and similarly for claim 11.
As Claim 1, and similarly Claim 11, stand rejected under 35 U.S.C. §103, the Claims 2-6 and 8-10, which depend from Claim 1, stand rejected under 35 U.S.C. §103, and the Claims 12-20, which depend from Claim 11.
Claim Objections









Claim 1 is objected to because of the following informalities:
Page 3, lines 5-6, “… one or more card instrument … that is eligible to interact …” should read “… one or more card instruments … that are eligible to interact …”
Claim 11 is objected to because of the following informalities:
Page 5, lines 12-13, “… one or more card instrument … that is eligible to interact …” should read “… one or more card instruments … that are eligible to interact …”
Claim 20 is objected to because of the following informalities:
Lines 1-2, “… the ATM authorizes the digital wallet makes an authorization request.” should read “… the ATM authorizes the digital wallet to make an authorization request.” As currently written, the claim language does not make sense grammatically to the Examiner.

Claim Interpretation
Regarding Claims 1 and 11, Examiner notes that the following limitation: “receiving … one or more card instrument … that is eligible to interact with the identified specified ATM” is an intended use of “card instrument”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claims 1 and 11, Examiner notes that the following limitation: “sending … one card token … to match the token with specific card data” is an intended use of “card token”; and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claims 1 and 11, Examiner notes that the following limitation: “listening … within a predetermined proximity to the ATM;” and “responsive to the BLE signal, … within the predetermined proximity;” is nonfunctional descriptive material for “predetermined” as there is no functional relationship existing between “predetermined” and “proximity”; and therefore carries limited patentable weight. Applicant is not claiming the act or function of “predetermined,” therefore, the printed matter of “predetermined” does not perform some function with respect to “predetermined proximity,” and thus is being interpreted as nonfunctional descriptive material. See MPEP § 2111.05 (I).

Claim Interpretation – Optional Language
Claim 1, recites the limitation: “responsive to hearing the BLE signal for the specific ATM, triggering the application to activate.” This limitation states “triggering the application to activate” is to be carried out after hearing the BLE signal for the specific ATM, but does not state what action will happen if the BLE signal is not heard for the specific ATM. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, it can be logically determined that it is possible that the BLE signal is not heard for the specific ATM. The action in this instance is not defined. Therefore, because the claim fails to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 1, recites the limitation: “responsive to the BLE signal, providing a pop-up notification on the display interface …” This limitation states “providing a pop-up notification on the display interface” is to be carried out after there is the BLE signal, but does not state what action will happen if there is no BLE signal. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, it can be logically determined that it is possible that there is no BLE signal. The action in this instance is not defined. Therefore, because the claim fails to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 1, recites the limitation: “initiating, upon determining that a card instrument does not exist, a set-up process for adding one or more card instruments to the digital wallet application.” This limitation states “initiating a set-up process for adding one or more card instruments to the digital wallet” is to be carried out after determining that a card instrument does not exist, but does not state what action will happen if the card instrument does exist. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, it can be logically determined that it is possible that the card instrument does exist. The action in this instance is not defined. Therefore, because the claim fails to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claims 1 and 11, recite the limitation: “activating …, and the authentication rigor is varied based on one or more of the customer’s interaction history with the identified specific ATM … ” This limitation states “varying the authentication rigor” is to be carried out based on the customer’s interaction history with the identified specific ATM, but does not state what action will happen if the interaction history is not identified with the specific ATM. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claims 1 and 11, it can be logically determined that it is possible that the interaction history is not identified with the specific ATM. The action in this instance is not defined. Therefore, because the claim fails to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 11, recites the limitation: “triggering, …, the application to activate upon hearing the BLE signal for the specific ATM;” This limitation states “triggering the application to activate” is to be carried out after hearing the BLE signal for the specific ATM, but does not state what action will happen if the BLE signal is not heard for the specific ATM. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 11, it can be logically determined that it is possible that the BLE signal is not heard for the specific ATM. The action in this instance is not defined. Therefore, because the claim fails to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 11, recites the limitation: “providing, …, and responsive to the BLE signal, a pop-up notification on the display interface …” This limitation states “providing a pop-up notification on the display interface” is to be carried out after there is the BLE signal, but does not state what action will happen if there is no BLE signal. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 11, it can be logically determined that it is possible that there is no BLE signal. The action in this instance is not defined. Therefore, because the claim fails to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 11, recites the limitation: “initiating, …, upon determining that a card instrument does not exist, a set-up process for adding one or more card instruments to the digital wallet application;” This limitation states “initiating a set-up process for adding one or more card instruments to the digital wallet” is to be carried out after determining that a card instrument does not exist, but does not state what action will happen if the card instrument does exist. Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 11, it can be logically determined that it is possible that the card instrument does exist. The action in this instance is not defined. Therefore, because the claim fails to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1- 6 and 8-10 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Not in the Specification
Claim 1, page 3, lines 16-18, and claim 11, page 6, lines 5-7, recite “activating … and the authentication rigor is varied based on …” Use of the term “authentication rigor” is a 35 U.S.C. § 112(a) trigger as it is qualitative (“rigor” describes the act of authentication), describes a goal (more strict authentication) or concept, as opposed to an action (authenticating) and what it comprises.  Examiner is unable to find any reference to the term “authentication rigor” in the specification, and therefore, the term “authentication rigor” is not supported by the specification. (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). 

Lack of Algorithm
Claim 1, lines 5-6, recite “a microprocessor, … wherein the microprocessor is configured to perform the steps of:” However, the specification, [0004] and [0054], does not provide details on what the limitation, “… the microprocessor … configured to”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “… the microprocessor … configured to” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 5, lines 1-2, recite “… the microprocessor is further configured to perform the steps of:” However, the specification, [0004] and [0054], does not provide details on what the limitation, “… the microprocessor … configured to”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “… the microprocessor … configured to” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 6 and 8-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent Basis
Claim 1 recites "listening ... a universally unique identifier ...” and “identifying … the universally unique identifier …;” and claim 3 recites “… the signal comprises a universally unique identifier (UUID) …" There is insufficient antecedent basis for this limitation in the claims for “universally unique identifier.”
Claim 1 recites "identifying ... a specific ATM … for that specific ATM … for that specific ATM;” and “responsive to hearing the BLE signal for the specific ATM, …;” There is insufficient antecedent basis for this limitation in the claim for “specific ATM.”
Claim 1 recites "responsive to the BLE signal, … the identified ATM …" There is insufficient antecedent basis for this limitation in the claim for “identified ATM.”
Claim 1 recites "responsive to hearing the BLE signal for the specific ATM ...” and “responsive to the BLE signal, … the identified ATM …;” and “requesting, … the identified specific ATM;" There is insufficient antecedent basis for this limitation in the claims for “specific ATM, identified ATM, and identified specific ATM.”
Claim 1, page 3, and claim 11, page 6, recites "receiving … and a graphic, ...;” and “automatically presenting the card type and graphic for …;” There is insufficient antecedent basis for this limitation in the claim for “graphic.”
Claims 1 and 11 recite "activating ..., and the authentication rigor … the customer’s interaction history …” There is insufficient antecedent basis for this limitation in the claim for “authentication rigor and customer’s interaction history.”
Claim 9 recites "... an authorization request ...” and claim 10 recites “… an authorization request…” There is insufficient antecedent basis for this limitation in the claims for “authorization request.”
Claim 11 recites "listening ... a universally unique identifier ...” and “identifying … the universally unique identifier …;” and claim 13 recites “… the signal comprises a universally unique identifier (UUID) …" There is insufficient antecedent basis for this limitation in the claims for “universally unique identifier.”
Claim 11 recites "identifying ... a specific ATM … for that specific ATM … for that specific ATM;” and “triggering, … upon hearing the BLE signal for the specific ATM, …;” There is insufficient antecedent basis for this limitation in the claim for “specific ATM.”
Claim 11 recites "providing, … responsive to the BLE signal, … the identified ATM …" There is insufficient antecedent basis for this limitation in the claim for “identified ATM.”
Claim 11 recites “providing, … the display interface …” and "presenting automatically, … on a display interface;" There is insufficient antecedent basis for this limitation in the claim for “display interface.”
Claim 11 recites "triggering, … upon hearing the BLE signal for the specific ATM ...” and “providing, … responsive to the BLE signal, … the identified ATM …;” and “requesting, … the identified specific ATM;" There is insufficient antecedent basis for this limitation in the claims for “specific ATM, identified ATM, and identified specific ATM.”
Claim 19 recites "... an authorization request ...” and claim 20 recites “… an authorization request…” There is insufficient antecedent basis for this limitation in the claims for “authorization request.”
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP 2173.05(e).

Claim Rejections - 35 USC § 103









































The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.












































Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaraguruparan et al (US 20160328698 Al) hereinafter referred to as Kumaraguruparan, in view of Laracey (US 20160239818 Al) hereinafter referred to as Laracey, in view of Arora et al (US 20200005263 Al) hereinafter referred to as Arora, and in further view of Hill et al (US 11010737 B1) hereinafter referred to as Hill. 


Claims 1 and 11

Kumaraguruparan discloses a mobile device comprising: a memory component that stores customer data; ([0129]) 
an application that executes on the mobile device that accesses a digital wallet application; ([0129])
a display interface that receives customer input and generates display data; and ([0129])
a microprocessor, coupled to the memory component, the display and the application, wherein the microprocessor is configured to perform the steps of: ([0129])
	responsive to the BLE signal, providing a pop-up notification on the display interface to a customer that the identified ATM is within the predetermined proximity; ([0092]) 

receiving a selection of one of the card types for the at least one card token from the customer; and  ([0032], [0041], [0049], [0103],)
Kumaraguruparan does not teach, however, Laracey teaches initiating, upon determining that a card instrument does not exist, a set-up process for adding one or more card instruments to the digital wallet application;  ([0017])
receiving a card type and a graphic, associated with the specific card data for each of the at least one card token; ([0049])
automatically presenting the card type and graphic for the at least one card token on the display interface; ([0044])
Laracey teaches creating digital wallets for users. It would have been obvious to one of ordinary skill in the art to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumaraguruparan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because the invention would have a means by which a digital wallet could be set up for users not currently having a digital wallet set up or created. This provides a convenient and secure way for users to register payment credentials with a digital or mobile wallet service and thus enables a more rapid adoption of alternate payment methods.
Kumaraguruparan and Laracey do not teach, however, Arora teaches listening for a Bluetooth Low Energy (BLE) signal transmitted from a beacon associated with an ATM, the BLE signal comprising a universally unique identifier and major and minor values representing numbers assigned to the beacon to facilitate beacon identification with greater accuracy, and the BLE signal indicating that the mobile device is within a predetermined proximity to the ATM; (FIG. 4-6 and 9-10, and [0044]-[0045])
identifying a specific ATM based on the microprocessor hearing the BLE signal for that specific ATM comprising the universally unique identifier and major and minor values for that specific ATM; (FIG. 5-6, and [0044], [0046], and [0049])
responsive to hearing the BLE signal for the specific ATM, triggering the application to activate; ([0046])
sending the at least one card token to a business service platform to match the token with specific card data; ([0037] and [0025]) 
Arora teaches frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application, as in Arora, and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumaraguruparan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because there is a recognized need to improve and enhance the traditional approaches to banking with ATMs, and to include banking with digital currency through wallets, to better satisfy user needs and/or to enhance security capabilities and convenience to the user by minimizing physical contact with the ATM.
Kumaraguruparan, Laracey, and Arora, do not teach, however, Hill teaches requesting, via the application, one or more card instruments from the digital wallet application that are eligible for interaction with the identified specific ATM; 
(FIG. 2 and 3, and [Column 11, lines 38-45] and [Column 12, lines 23-31])
determining one or more preferred card instruments from the one or more card instruments from the digital wallet application that are eligible for interaction with the identified specific ATM, the preference based on one or more of a location, the identified specific ATM, and historical use data; (FIG. 3, and [Column 12, lines 56-67], [Column 13, lines 1-13], and [Column 9, lines 23-30])
receiving at least one card token and related information for one or more card instrument from the digital wallet application that is eligible to interact with the identified specific ATM; (FIG. 2 and 3, and [Column 3, lines 2-22])
activating of the at least one card token for interaction with the ATM, wherein the activation includes authentication of the customer, and the authentication rigor is varied based on one or more of the customer’s interaction history with the identified specific ATM as well as a geographic location of the identified specific ATM relative to geographically defined home zone and a geographically defined work zone.
(FIG. 2 and 3, and [Column 6, lines 39-52], [Column 7, lines 35-41], and [Column 8, lines 56-67 and Column 9, lines 1-9])

Hill teaches provisioning of an individual computing device via ATM. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning of an individual computing device via ATM, as in Hill; to include frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application, as in Arora; and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumaraguruparan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to assist users of individual computing devices, such as mobile phones, that also have a financial account at a financial institution to use automated teller machines (“ATMs”). The ATMs may be associated with the financial institution, associated with a different financial institution, independently-owned, etc. ATMs are often used to quickly and efficiently manage financial accounts, perform financial transactions, and update settings, options, or other data associated with the financial accounts. ATMs are capable of performing increasingly complex and varied operations relating to customer accounts, especially for users of individual computing devices that often install various applications on their devices, some of which have been authorized to have access to one or more financial accounts of the users with the financial institution.

Claims 2 and 12
Kumaraguruparan, Laracey, Arora, and Hill disclose the limitations of claims 1 and 11.
Kumaraguruparan, Laracey, and Hill do not teach, however, Arora teaches the mobile device of claim 1, wherein the beacon comprises a Bluetooth Low energy beacon. ([0044])

Arora teaches frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application, as in Arora; to include provisioning of an individual computing device via ATM, as in Hill; and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumaraguruparan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because a Bluetooth low energy beacon would be a well-known and simple way to transmit the information necessary to complete a contactless financial transaction with an ATM.

Claims 3 and 13
Kumaraguruparan, Laracey, Arora, and Hill disclose the limitations of claims 1 and 11.
Kumaraguruparan, Laracey, and Hill do not teach, however, Arora teaches the mobile device of claim 1, wherein the signal comprises a universally unique identifier (UUID) and major and minor values. ([0044])

Arora teaches frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application, as in Arora; to include provisioning of an individual computing device via ATM, as in Hill; and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumaraguruparan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because the UUID and the major and minor values enhance the user experience by quicker and faster localization of the ATM with enhanced security by the UUID when conducting physical and digital transactions with the ATM.

Claims 4 and 14
Kumaraguruparan, Laracey, Arora, and Hill disclose the limitations of claims 1 and 11.
Laracey, Arora, and Hill do not teach, however, Kumaraguruparan teaches the mobile device of claim 1, wherein the at least one card instrument comprises a debit card. ([0190])

Claims 5 and 15
Kumaraguruparan, Laracey, Arora, and Hill disclose the limitations of claims 1 and 11.
Kumaraguruparan, Laracey, and Hill do not teach, however, Arora teaches the mobile device of claim 1, wherein the microprocessor is further configured to perform the step of: receiving authentication information from the customer. (FIG. 1-2 and 10, and [0023]-[0025])

Arora teaches frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application, as in Arora; to include provisioning of an individual computing device via ATM, as in Hill; and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumaraguruparan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because authentication before obtaining sensitive payment information and for the process of establishing a wallet account if none exists would ensure the correct user was using the ATM to access sensitive payment information and to set up and/or access only their financial and/or wallet accounts.

Claims 6 and 16
Kumaraguruparan, Laracey, Arora, and Hill disclose the limitations of claims 1, 5 and 11, 15.
Kumaraguruparan, Laracey, and Hill do not teach, however, Arora teaches the mobile device of claim 5, wherein the authentication information comprises a biometric input from the customer. ([0048])

Arora teaches frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application, as in Arora; to include provisioning of an individual computing device via ATM, as in Hill; and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumaraguruparan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because biometric facial information included in the authentication before obtaining sensitive payment information and for the process of establishing a wallet account if none exists would ensure the correct user was using the ATM to access sensitive payment information and to set up and/or access only their wallet accounts.

Claim 17
Kumaraguruparan, Laracey, Arora, and Hill disclose the limitations of claim 11.
Laracey, Arora, and Hill do not teach, however, Kumaraguruparan teaches the mobile device of claim 11, wherein the customer selects from multiple card instruments displayed on the display interface. ([0029] and [0031])

Claims 8 and 18
Kumaraguruparan, Laracey, Arora, and Hill disclose the limitations of claims 1 and 11.
Laracey, Arora, and Hill do not teach, however, Kumaraguruparan teaches the mobile device of claim 1, wherein the digital wallet application stores additional payment instruments. ([0029]-[0031])

Claims 9 and 19
Kumaraguruparan, Laracey, Arora, and Hill disclose the limitations of claims 1 and 11.
Laracey, Arora, and Hill do not teach, however, Kumaraguruparan teaches the mobile device of claim 1, wherein the digital wallet makes an authorization request to the ATM. ([0067] and [0174]) 

Claims 10 and 20
Kumaraguruparan, Laracey, Arora, and Hill disclose the limitations of claims 1, 9 and 11, 19.
Kumaraguruparan, Laracey, and Arora, do not teach, however, Hill teaches the mobile device of claim 9, wherein the ATM authorizes the digital wallet makes an authorization request. (FIG. 2, and [Column 10, lines 32-49])

Hill teaches provisioning of an individual computing device via ATM. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include provisioning of an individual computing device via ATM, as in Hill; to include frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application, as in Arora; and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumaraguruparan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to assist users of individual computing devices, such as mobile phones, that also have a financial account at a financial institution to use automated teller machines (“ATMs”). The ATMs may be associated with the financial institution, associated with a different financial institution, independently-owned, etc. ATMs are often used to quickly and efficiently manage financial accounts, perform financial transactions, and update settings, options, or other data associated with the financial accounts. ATMs are capable of performing increasingly complex and varied operations relating to customer accounts, especially for users of individual computing devices that often install various applications on their devices, some of which have been authorized to have access to one or more financial accounts of the users with the financial institution.

Conclusion
























































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sims et al (U. S. Patent Application Publication No. 20180211249 A1) – Enabling Authentication Shifting Based on Mobile Wallet Characteristics
Sims recites enabling authentication shift-ing based on mobile wallet characteristics such as presence and/or content of a payment credential or pre-generated token. Embodiments receive a request for access to a func-tion or feature by a user of the mobile device; receive first user authentication credentials from the user; access a mobile wallet storing at least one payment credential associated with an owner of the mobile device, the at least one payment credential comprising owner identity information; compare the first user authentication credentials with the owner identity information; confirm the first user authenti-cation credentials match the owner identity information; and enable access to the requested function or feature. Embodiments also determine that additional user authentication is required for access to the requested function or feature; receive and validate second user authentication credentials; and enable access to one or more features or functions of a mobile application.  Sims was not used as prior art as the cited references better taught the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN CHISM/
Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698